Per Curiam.
The principle of this case was settled in Ferree v. The Commonwealth, 8 Serg. & Rawle 312, in which it was determined that until confirmation of the sale of a decedent’s land, the estates of the heirs in it are not divested; but that their interests in the pecuniary equivalents then substituted for them are transmuted into money. The principle is equally applicable to parts taken at a valuation, which is in substance a sale; and the wonder is that there should have been a doubt of it in the judgment of counsel. These interests, being money in substance and in form, can be recovered only by the administrator.
Judgment affirmed.